Filed 4/25/13 P. v. Brown CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E056509

v.                                                                       (Super.Ct.No. SWF1102357)

CHRISTOPHER LEE BROWN,                                                   OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Patrick F. Magers, Judge.

(Retired judge of the Riverside Super. Ct. assigned by the Chief Justice pursuant to art.

VI, § 6 of the Cal. Const.) Affirmed.

         Mark D. Johnson, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                     INTRODUCTION

       On December 16, 2011, an information charged defendant and appellant

Christopher Lee Brown with robbery under Penal Code1 section 211. The information

also alleged that defendant had served three prior prison terms under section 667.5,

subdivision (b). Moreover, the information alleged that defendant previously had been

convicted of a serious or violent felony, which constituted a strike prior under section

667, subdivisions (c) and (e)(1), and section 1170.12, subdivision (c)(1). The

information further alleged that defendant had a prior conviction for a serious felony

under section 667, subdivision (a). The information was subsequently amended to allege

that defendant had a second strike prior.

       On March 12, 2012, jury trial commenced. Three days later, the jury found

defendant guilty of robbery in violation of section 211.2 Defendant then waived his right

to a jury trial on the prior convictions. The trial court dismissed two of the prior prison

terms alleged under section 667.5, subdivision (b), on the prosecutor’s motion. The trial

court then found that defendant had served the remaining prior prison term under section

667.5, subdivision (b). The court also found true one of the two strike priors alleged

under section 667, subdivisions (c) and (e)(1), and section 1170.12, subdivision (c)(1).




       1   All further statutory references are to the Penal Code unless otherwise indicated.

       2 We note that the record includes signed verdict forms for count 1 showing
defendant was found guilty of three charges, i.e., section 211, a lesser offense of section
487, subdivision (c), and a lesser offense of section 488.

                                               2
The court further found that defendant had suffered a prior serious felony under section

667, subdivision (a).

       On April 20, 2012, defendant filed a motion for a new trial on the grounds of

prosecutorial misconduct; and a motion to strike the remaining strike prior under People

v. Superior Court (Romero) (1996) 13 Cal.4th 497. The trial court denied both motions.

       On June 6, 2012, the trial court sentenced defendant to 11 years in state prison, as

follows: Midterm of three years for the section 211 violation, doubled to six years

because of the strike prior, plus a consecutive term of five years for the prior serious

felony under section 667, subdivision (a). The court also imposed but stayed an

additional one year for the prior prison term under section 667.5, subdivision (b).3 The

court awarded defendant presentence credits of 263 actual days and 39 days under section

2933.1. The court also imposed fines and fees as required under the law.

       On June 19, 2012, defendant filed a timely notice of appeal.

                                STATEMENT OF FACTS

       On September 19, 2011, at approximately 2:00 p.m., the victim was eating lunch

in a park in Temecula, California. An African-American male pulled into the adjacent

parking lot, walked by where the victim was sitting, and asked her for directions. After

the man talked to the victim for approximately 10 minutes, he grabbed her purse, which


       3  On November 20, 2012, defendant filed a letter asking the trial court to strike
the prior prison term finding instead of staying the punishment under People v. Burke
(1956) 47 Cal.2d 45, 50-51 and People v. Jones (1992) 8 Cal.App.4th 756, 758. On
December 7, 2012, the trial court granted defendant’s request and ordered that an
amended abstract of judgment be issued.

                                              3
was lying on the ground next to her. The victim also grabbed her purse and struggled

with the man. The man, however, ultimately took the purse, got in his car, and drove

away. During the struggle, both of the victim’s hands were scraped by the zippers on her

purse.

         As the man drove away, the victim read and memorized the license plate number

on his car, which she later provided to law enforcement. Law enforcement determined

that the vehicle belonged to defendant’s brother; defendant lived with his brother.

Defendant’s brother told the officers that defendant often used his car and was using it on

September 19, 2011.

         Law enforcement provided the license number of the vehicle to security personnel

at Pechanga Casino, which was a short distance from where the robbery occurred. At

approximately 3:45 p.m., Pechanga security personnel found the car in a parking garage

at the casino. While the car was being watched, they observed defendant go from the

casino to the car and open the trunk. Security personnel told defendant to “come over

here.” At that time, defendant started to run, but security stopped him and took him into

custody.

         Pechanga security personnel called law enforcement. Sheriff’s Deputy Anderson

was dispatched to the parking garage. When the deputy arrived, she looked in the trunk

of the vehicle and saw the victim’s purse. The victim’s wallet was later found in a men’s

restroom inside the casino. There were no credit or bank cards in the wallet when it was

found.



                                             4
                                       ANALYSIS

       After defendant appealed, and upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case, a summary of the facts and potential arguable issues, and requesting this court to

undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have conducted an independent review of the record and find no arguable issues.

                                     DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                               McKINSTER
                                                                                           J.

We concur:



HOLLENHORST
          Acting P. J.



CODRINGTON
                          J.



                                             5